Order entered January 26, 2015




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-15-00054-CV

                               BARBARA MEREDITH, Appellant

                                               V.

        OXFORD TOWNHOMES, LLC, JASON ROSE, INDIVIDUALLY,
     JR ROSE DEVELOPMENT, LLC, OXFORD TOWNHOMES ADDITION
          HOMEOWNER ASSOCIATION INC., DAVID NOLAN, JR.,
  HOME OWNERS MANAGEMENT ENTERPRISES, INC. D/B/A HOME OF TEXAS,
          WARRANTY UNDERWRITERS INSURANCE COMPANY,
            ADVANCED ASSOCIATION MANAGEMENT, INC.,
                AND MICHELLE HERNANDEZ, Appellees

                         On Appeal from the County Court at Law No. 2
                                     Dallas County, Texas
                             Trial Court Cause No. CC-10-07847-B

                                           ORDER
        Before the Court is appellant’s January 22, 2015 unopposed motion to voluntarily dismiss
the appeal of select orders only. Appellant states that, if the Court grants the motion, Advanced
Association Management, Inc., Michelle Hernandez, and David Nolan, Jr. will no longer be
parties to this appeal. Accordingly, we GRANT the motion TO THE EXTENT that we
DISMISS Advanced Association Management, Inc., Michelle Hernandez, and David Nolan, Jr.
as parties to this appeal.
                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE